The thought is advanced that insofar as Articles 508 and 509, C. C. P., are held to authorize the disregard of a plea of former conviction for want of verification, they offend against Section 14, Art. 1, of the Constitution of the state providing that one shall not, for the same offense, be twice put in jeopardy of life or liberty. The general subject of waiver of the plea of jeopardy has been before the court many times though, so far as the writer is aware, the exact question now raised has not been under specific discussion. Cases, however, in which noncompliance with procedure statutes have been regarded as a waiver of the plea are numerous. Among them are Johnson v. State, 26 Tex. Cr. App. 631, and Dunn v. State,92 Tex. Crim. 126.
With the lights before us, we are constrained to overrule the motion for rehearing, and it is so ordered.
Overruled.